     Case 2:14-cr-00022-MLCF-DEK Document 867 Filed 11/21/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                  CRIMINAL ACTION


v.                                                        NO. 14-022


PETER M. HOFFMAN, ET AL.                                  SECTION F


                                   ORDER

       A resentencing hearing for Peter Hoffman and Michael Arata

has been set for Wednesday, January 8, 2020 at 1:30 p.m.         The Court

previously ordered briefing concerning resentencing and, by this

order, the Court sets additional deadlines and a hearing in advance

of the upcoming resentencing hearing.

       On November 20, 2019, the Court heard oral argument on four

motions and ordered supplemental papers. 1        In accordance with the



1   The Court took these motions under submission:
     1. Peter Hoffman’s Motion for an Evidentiary Hearing on
Sentencing Issues;
     2. Susan Hoffman and Michael Arata’s Motion to Vacate Order
of Forfeiture;
     3. The defendants’ Renewed Motion and Application for an Order
to Show Cause and Limited Discovery and Hearing; and
       4. Michael Arata’s Motion for Leave to Depose Agent Boulton.
                                     1
     Case 2:14-cr-00022-MLCF-DEK Document 867 Filed 11/21/19 Page 2 of 2



agreement among counsel, IT IS ORDERED: that the supplemental

papers shall be filed not later than 5:00 p.m. on Monday, December

16, 2019.

      In compliance with this Court’s October 3, 2019 order, the

parties timely filed objections to the Presentence Investigation

Reports prepared by the U.S. Probation Office.              IT IS FURTHER

ORDERED: that, not later than December 9, 2019, the U.S. Probation

Office shall submit addenda to the reports responding to the

parties’ objections.

      Finally, IT IS FURTHER ORDERED: that, on December 20, 2019 at

10:30 a.m., the Court will hear oral argument regarding the scope

of   the   upcoming   resentencings   (including    the   Fifth   Circuit’s

mandate) and issues raised by the parties’ sentencing memoranda.

                        New Orleans, Louisiana, November 21, 2019




                                          ________________________
                                             MARTIN L.C. FELDMAN
                                             U.S. DISTRICT JUDGE




                                      2
